Case: 4:18-cr-00565-CDP-JMB Doc. #: 587 Filed: 10/31/19 Page: 1 of 4 PageID #: 2266



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
         Plaintiff,                                )
                                                   )
              v.                                   )   4:18-CR-565-CDP
                                                   )
  DEMETRIUS JOHNSON,                               )
                                                   )
         Defendant.                                )


       DEFENDANT DEMETRIUS JOHNSON’S MOTION FOR NOTICE BY THE
     GOVERNMENT OF ITS INTENTION TO RELY UPON RULE 404(b) EVIDENCE

         Defendant Demetrius Johnson (“Johnson”), by and through undersigned counsel,

  respectfully moves this Court to require the Government to provide notice, no later than 45 days

  before trial, of its intention to rely upon evidence that falls within the scope of Federal Rule of

  Evidence 404(b).

         I.        Background

         On June 28, 2018, Johnson was initially charged in an indictment with three counts. (Doc.

  1). On August 9, 2018, the Government sought, and the grand jury returned, a superseding

  indictment charging 16 defendants with 18 counts. (Doc. 179). Johnson was charged in four of

  those counts: Counts 1, 2, 3, and 16. (Id.). On July 10, 2019, upon the Government’s motion, Count

  16 was dismissed. (Doc. 472). Johnson has pled not guilty to all counts.

         Count 1 alleges that Johnson knowingly and intentionally conspired to distribute and

  possess, with the intent to distribute, a mixture or substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 846. (Id.).

         Count 2 alleges that Johnson knowingly and intentionally distributed a mixture or
Case: 4:18-cr-00565-CDP-JMB Doc. #: 587 Filed: 10/31/19 Page: 2 of 4 PageID #: 2267



  substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in

  violation of 21 U.S.C. § 841(a) and that the death of J.W. resulted from the use of such fentanyl

  distributed by Johnson making the offense punishable under 21 U.S.C. § 841(b)(1)(C). (Id.).

           Count 3 alleges that on or about December 3, 2016, Johnson, along with two

  codefendants:

           acting together and with others, known and unknown, did knowingly possess one
           or more firearms in furtherance of the commission of a drug trafficking crime for
           which they may be prosecuted in a court of the United States, to wit: conspiracy to
           distribute and to possess with the intent to distribute narcotics, including but not
           limited to fentanyl, as charged in Count 1 herein, and in the course of such violation,
           caused the death of David Bryant, through the use of one or more firearms. In
           violation of Title 18, United States Code, Sections 2, 924(c)(1)(A), and 924(j). And
           in the course of this violation caused the death of a person through the use of a
           firearm, which killing is murder as defined in Title 18, United States Code, Section
           1111, in that the defendants acting together and with others, with
           malice aforethought, unlawfully killed David Bryant, by shooting him with one or
           more firearms, willfully, deliberately, maliciously, and with premeditation, thereby
           making this offense punishable under Title 18, United States Code, Sections 2 and
           924(j).

  (Id.).

           II.    Discussion

           Under Federal Rule of Evidence 404(b), evidence of a crime, wrong, or other act of a

  defendant is not admissible to show that, on a particular occasion, the defendant acted in

  accordance with that character. However, this evidence may be admissible for the limited purpose

  of demonstrating motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

  mistake, or lack of accident. See Fed. R. Evid. 404(b)(2).

           On the request of a defendant, the Government is required to provide notice, reasonably in

  advance of trial, “of the general nature of any such evidence that the prosecutor intends to offer at

  trial.” Fed. R. Evid. 404(b)(2)(A). As to the timing of this reasonable notice, this Court has broad

  discretion. See e.g., United States v. Kern, 12 F.3d 122, 124 (8th Cir. 1993).

                                                     2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 587 Filed: 10/31/19 Page: 3 of 4 PageID #: 2268



         In this case, the alleged scope of possible evidence as disclosed in discovery is so broad

  that early disclosure is necessary so as to meaningfully allow for litigation concerning the scope

  of evidence that can be lawfully introduced at trial. Based on the allegations and discovery in this

  case, Johnson respectfully requests notice at least 45 days in advance of trial so as to enable him

  to conduct a reasonable investigation upon disclosure and to raise any legal objections, if

  appropriate, with this Court sufficiently in advance of trial.

         III.    Conclusion

         Based on the foregoing, Johnson respectfully requests that this Court grant this motion,

  requiring the Government to provide notice no later than 45 days before trial of its intention to rely

  upon evidence that falls within the scope of Federal Rule of Evidence 404(b).


                                                 Respectfully submitted,

                                                 Margulis Gelfand, LLC

                                                 /s/ William S. Margulis
                                                 WILLIAM S. MARGULIS, #37625
                                                 JUSTIN K. GELFAND, #62265
                                                 8000 Maryland Ave., Ste. 420
                                                 St. Louis, MO 63105
                                                 Telephone: 314.390.0234
                                                 Facsimile: 314.485.2264
                                                 bill@margulisgelfand.com
                                                 justin@margulisgelfand.com
                                                 ATTORNEYS FOR DEFENDANT JOHNSON




                                                    3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 587 Filed: 10/31/19 Page: 4 of 4 PageID #: 2269



                                       Certificate of Service

        I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

  served by operation of the Court’s electronic filing system upon the Office of the United States

  Attorney and all other counsel in this case.



                                                 /s/ William S. Margulis
                                                 WILLIAM S. MARGULIS, #37625
                                                 JUSTIN K. GELFAND, #62265
                                                 8000 Maryland Ave., Ste. 420
                                                 St. Louis, MO 63105
                                                 Telephone: 314.390.0234
                                                 Facsimile: 314.485.2264
                                                 bill@margulisgelfand.com
                                                 justin@margulisgelfand.com
                                                 ATTORNEYS FOR DEFENDANT JOHNSON




                                                   4
